R-497




Eon. George B. Butler, Chafnrmn
Board of Insurance Commiss%onars
Austin 14, Texar                Opinion No. V-296
Attention:   Hon. 0.   Y.   ICeetch,   Be:   The legality      of
             Aotuary                         charteriq       a life
                                             insurance company
                                             under Art. 4752,
                                             V.C.S.,  to issue
                                             annuities   O

Dear 8ir:
           In conjunction  with the sublisrion  of Articles
et Inoorperatlon   of the Coarunltq Life Insuranae Company
of San Benito, Texas, fsr appreral and certitfcation      by
the Attorney General under the provisions of Chapter 3$
Title 76, V. C. Sar you request an opinion as follows:
              *In our review of the instruments we
       noted the stated purposes of the proposed
       corperation    to be, in part, 'to grF;an,fr-
       chase and dirpeae oi annuities. 1
       4752 stated that oompanies organized under
       its provisions     ‘may tissue, oombined or sep,-
       lrately 9 life,    accident er health insurance
       policies.    D e1 Is the footlance o? annuity
       contracts   within   the meaning of these pro-
       visfons?”
            As a general rule the courts have held that ln-
surance does not include annuity contracts,       The two are
different   and clearly   distinguishable.   This is succinctly
stated in the case ef Daniel, et al v. Life Insurance Com-
pany of Virginia    (Cit. App., Austin),   102 S. W. (2dJ 256,
as follows:
              -From a careful examinatien of the an-
      ‘thorlties   upon the subject,   it Is quite
       manifest that in general parlance insurancr
       does not include contracts     of annuity.  This
       has been the invariable    holding. wherever the
       subject has reached the court for decision."
Hand George BP Butler,   page 2# V-296


       ‘.I’ While 4nnufty ao~ntracte are dfif’erent  f?4m foa
suranqe contraota,   neverthel*,rr a oompeny w%th charter
power to issue beth types ai contraots would be within
the meaning of the provislona     or the quoted language of
Arttole ‘4752~
            In order to gaii~ $ho #&ear fnteat of the Leg-
islature    we must loeb not only to the language quoted
from Art ! ole 4752, b& alO.3 to~the    ~Sviaiess of the oth*    ..,
er Article8   under Chap&e4 31, *file  fSo We have amaPnea
the entire Chapter and      ni 40 pNhfbftion,    express or
implied* whfoh preoludes a &xnpktnyeuoh a# this one fron
issuing annuity oontraots b     Nat&e@~,wo Pint%,bxpress rro-
ognitfon by the Leg$slaPuSo t&4% sndh aarilparitea will.    JP
gage In the buafneaa ot qnrrlli$y eolStT&Ot8~. Afiiola 4416,
Chapt’er 30 Tit10   7Qg V. 0, 9, provide8 fn )ePtp

     to be a co
     oharter fnvo




            The LsC;lelatWa b this definftion     shows 8
clear intent that thfs T n3 ng shall pervade the entfro
Chapter and shall be app, ied wherever ths term “life
                      Thus the Y.angs\aQ quoted from Arti-
company”
ale  4752, ‘$hg$     3, Titi4 78 r4adfng: *$~ a .t may lsiaep
deabined OF seperatelyo     life& acOfdent or heaPt@’polf~
o.lesO A o ow inoluaes the $asuan~e of Weft        e&ntraotap
sinoe au0 bu0iaerss is e% resaly a part of’ t o bwhas
of p~lrptises *peratfng ude2 @hapter 3* !PiIil! !?a+ VnP&

                         SUNNARY

            An Ifnsuranoe company brgaafzed Ond*r
     Chapter 3 i Title 78, V, C. S. 1 with a char%
     ter purpose among other? to WQrentS purchase
     and dispose ,of annuitfeo” is within the mean%
     $n$ of the provisions    of Article  4752, V. Cb
     so I reading: “may issue,    combined or sep4ia’
     atelyl   life4  accident or health insurance
                                                          .




Eon. Georgm B. Butler, page 3, V-296


    pollcias,   . . .*   Art.   471‘3, Chapter 3* Tltla
    78, V. C. 9.




                                                    .